Exhibit 10.5
Execution Copy
Portions of this exhibit indicated by bracketed asterisks have been omitted
because they are not material and would cause competitive harm to Arbutus
Biopharma Corporation if publicly disclosed.
SECOND AMENDMENT TO CROSS LICENSE AGREEMENT
This SECOND AMENDMENT TO CROSS LICENSE AGREEMENT, dated as of June 27 2018 (this
“Amendment”), is entered into by and among Genevant Sciences Ltd., a Bermuda
exempted limited company (the “Company”); Genevant Sciences GmbH, a limited
liability company organized under the laws of Switzerland and a wholly owned
indirect subsidiary of Company; and Arbutus Biopharma Corporation, a British
Columbia corporation (“Arbutus”). Arbutus and the Company are sometimes referred
to in this Amendment collectively as the “Parties” and individually as a
“Party.” Defined terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement (as defined below).
WHEREAS, the Company and Arbutus previously entered into that certain Cross
License Agreement, dated as of April 11, 2018, as amended pursuant to the First
Amendment thereto, dated as of the date hereof (as so amended, the “Agreement”);
and
WHEREAS, the Parties desire to amend certain portions of the Agreement as set
forth below and in compliance with Section 9.10 of the Agreement.
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Amendments to Section 1.1.
(a)Section 1.1 of the Agreement is hereby amended by adding the following
definitions:
(i)After “Arbutus Patents”, add the following paragraph:
“Arbutus Royalty Patents” is defined in Section 5.2(b)(i).
(ii)After “Company Indemnitees” add the following paragraph:
“Company Royalty Patents” is defined in Section 5.2(b)(i).
(iii)After “Marketing Authorization Approval” add the following paragraph:
[***].






7


--------------------------------------------------------------------------------



2.Amendments to Section 5.2
(i)Section 5.2(b) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:
“(b) Notwithstanding the provisions of Section 5.2(a) above, a certain subset of
the Arbutus Patents shall be subject to the following:
(i) The Parties agree that the following Arbutus Patents shall be subject to the
terms of this Section 5.2(b) (hereafter the “Royalty Patents”): (A) [***]; (B)
[***]; (C) [***]; (D) [***]; (E) [***]; (F) [***]; and (G) all patents and
patent applications claiming benefit of priority of any of the patents described
in clauses (A) through (F) above. ‘Arbutus Royalty Patents’ means the Patents
described in clause (A) of the definition of Royalty Patents above, and all
patents and applications claiming benefit of priority of any Patent described in
the aforesaid clause (A). ‘Company Royalty Patents’ means the Patents described
in clauses (B), (C), (D), (E), and (F) of the definition of Royalty Patents
above, and all patents and applications claiming benefit of priority thereof.
(ii) Rights and responsibilities for prosecution and maintenance of the Royalty
Patents shall be subject to the following:
(1)The Company shall have the right and responsibility at its sole cost and
expense with input from Arbutus, to file, prosecute, maintain or abandon patent
protection, in the Territory for the Company Royalty Patents. The Company (or
the Company’s authorized attorneys, agents or representatives) shall proactively
communicate to Arbutus any action and/or proposed strategy related to filing,
prosecuting, or abandoning patent protection in the Territory for any patent or
application that is a Company Royalty Patent (collectively, the “Company
Contemplated Actions”). Arbutus shall have the right to propose Company
Contemplated Actions to the Company and the Company shall consider in good
faith, and shall not unreasonably reject any such proposed Company Contemplated
Action proposed by Arbutus.
(2)Arbutus shall have the right and responsibility at its sole cost and expense
with input from the Company, to file, prosecute, maintain or abandon patent
protection in the Territory for the Arbutus Royalty Patents.
(3)Arbutus shall notify the Company if (i) any Company Contemplated Action
related to a Company Royalty Patent, or (ii) the failure to pursue any Company
Contemplated Action proposed by Arbutus related to a Company Royalty Patent,
could reasonably


--------------------------------------------------------------------------------



be considered to put the Patisiran royalty in jeopardy. Arbutus shall offer its
comments or proposals with respect to any Company Contemplated Action, if any,
promptly, and the Company shall not unreasonably reject any such comments and
proposals. The Company shall make commercially reasonable efforts to work
collaboratively with Arbutus to develop a mutually agreeable strategy for how to
proceed with the Company Contemplated Action and prior to taking or failing to
take any Company Contemplated Action that Arbutus determines could have a
material impact on Arbutus’ interest, the Company shall provide to Arbutus prior
notice and a reasonable opportunity to comment on such Company Contemplated
Action. In keeping with the above, the Company shall have the final decision
making authority with respect to any Company Contemplated actions for the
Company Royalty Patents.
(4)Arbutus (or Arbutus’ authorized attorneys, agents or representatives) shall
proactively communicate to Company any action and/or proposed strategy related
to filing, prosecuting, or abandoning patent protection in the Territory for any
patent or application that is an Arbutus Royalty Patent (collectively, the
“Arbutus Contemplated Actions”). Company shall have the right to propose Arbutus
Contemplated Actions to Arbutus and Arbutus shall consider in good faith, and
shall not unreasonably reject any such proposed Arbutus Contemplated Action
proposed by Company.
(5)The Company shall offer its comments or proposals with respect to any Arbutus
Contemplated Action, if any, promptly, and Arbutus shall not unreasonably reject
any such comments and proposals. Arbutus shall make commercially reasonable
efforts to work collaboratively with the Company to develop a mutually agreeable
strategy for how to proceed with the Arbutus Contemplated Actions and prior to
taking or failing to take any Arbutus Contemplated Action that the Company
determines could have a material impact on the Company’ interest, Arbutus shall
provide to the Company prior notice and a reasonable opportunity to comment on
such Arbutus Contemplated Action. In keeping with the above, Arbutus shall have
the final decision making authority with respect to any Arbutus Contemplated
Actions for the Arbutus Royalty Patents.
(6)In the event that the Company desires to abandon, withdraw or otherwise
discontinue the maintenance or prosecution of any of the Company Royalty
Patents, the Company shall provide reasonable


--------------------------------------------------------------------------------



prior written notice to Arbutus of such intention (which notice shall, in any
event, be given no later than thirty (30) days prior to the next deadline for
any action that may be taken with respect to such Patents with the applicable
patent office) and Arbutus shall have the right, but not the obligation, to
assume, at its sole cost and expense, responsibility for the prosecution and
maintenance thereof. (iii) Notwithstanding the provisions of Sections 5.2(a),
5.2(b)(i) and 5.2(b)(ii) above and with the exception of patent office
proceedings under Sections 5.2(b)(iv) and (v), Arbutus shall have the right and
responsibility, at its sole cost and expense, to prosecute and maintain: (A) all
IPRs, post-grant review, opposition proceedings, administrative proceedings, and
any similar patent office proceedings in the Territory that arise with respect
to any Arbutus Royalty Patents (if any); (B) all appeals of any decisions
rendered with respect to any such IPRs, post-grant review, opposition
proceedings, administrative proceedings, and any similar patent office
proceedings in the Territory with respect to the Arbutus Royalty Patents; and
(C) (all other challenges to the validity or enforceability of the Arbutus
Royalty Patents in any other administrative, judicial or arbitral proceeding
(collectively “Arbutus Royalty Patent Challenges”). Arbutus shall select legal
counsel to participate in such Arbutus Royalty Patent Challenge, provided that,
Arbutus shall use reasonable efforts to select legal counsel that the Parties
mutually agree upon. Arbutus shall provide the Company with copies of all
official actions, material filings, or responses received from, or to be made
to, the patent authorities with respect to any Arbutus Royalty Patent Challenge,
in sufficient time to allow for review and comment by the Company. The Company
shall offer its comments or proposals, if any, promptly, and Arbutus shall not
unreasonably reject any such comments and proposals. Arbutus shall work
collaboratively with the Company to develop a mutually agreeable strategy for
prosecuting and defending any Arbutus Royalty Patent Challenge. Notwithstanding
the above, Arbutus shall have final decision-making authority on Arbutus Royalty
Patent Challenges.
(iv) Notwithstanding the provisions of Sections 5.2(a), 5.2(b)(i) through
5.2(b)(iii) above, the Company shall have the right and responsibility, at its
sole cost and expense, to prosecute and maintain: (A) all IPRs, post-grant
review, opposition proceedings, administrative proceedings, and any similar
patent office proceedings in the Territory that arise with respect to any
Company Royalty Patents; (B) all appeals of any decisions rendered with respect
to any such IPRs, post-grant review, opposition proceedings, administrative
proceedings, and any similar patent office proceedings in the Territory with
respect to the Company Royalty Patents; and (C) all


--------------------------------------------------------------------------------



other challenges to the validity or enforceability of the Company Royalty
Patents in any other administrative, judicial or arbitral proceeding
(collectively “Company Royalty Patent Challenges”). The Company shall select
legal counsel to participate in such Company Royalty Patent Challenges, provided
that, the Company shall use reasonable efforts to select legal counsel that the
Parties mutually agree upon. The Company shall provide Arbutus with copies of
all official actions, material filings, or responses received from, or to be
made to, the patent authorities with respect to any Company Royalty Patent
Challenge, in sufficient time to allow for review and comment by Arbutus.
Arbutus shall offer its comments or proposals, if any, promptly, and the Company
shall not unreasonably reject any such comments and proposals. The Company shall
work collaboratively with Arbutus to develop a mutually agreeable strategy for
prosecuting and defending any Company Royalty Patent Challenge. Notwithstanding
the above, the Company shall have final decision-making authority on Company
Royalty Patent Challenges.
(v) The Company shall have final decision making authority with respect to any
IPRs, post-grant, opposition proceedings, administrative proceedings, or any
similar patent office proceedings challenging the validity or enforceability of
any Company Royalty Patent that arises in response to a Third Party Infringement
Action initiated or threatened by the Company, provided that, in the course of
any such patent office proceedings, the Company shall be obligated to comply
with all the requirements of consultation and cooperation imposed by Section
5.2(b)(iv) above.
(vi) If Patisiran development and/or commercialization is discontinued such that
Arbutus determines that there is no Patisiran royalty in the Territory, the
Company shall have the sole right and responsibility at its sole cost and
expense, to file, prosecute, maintain or abandon patent protection, post-grant
review, inter partes review, or opposition proceedings and any similar patent
office proceedings in such Territory and to appeal any decisions rendered with
respect to any such IPRs, post-grant review, opposition proceedings,
administrative proceedings, and any similar patent office proceedings in the
Territory for all Royalty Patents under Section 5.2(a) without the limitations
of Section 5.2(b).”
3.Amendment to Section 5.3
(i) Section 5.3(b) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:
“(b) With the exception of the Arbutus Royalty Patents, the Company shall have
the right to initiate and maintain an infringement or other appropriate suit
with respect to infringement or suspected infringements of any of the Joint IP
Patents and/or Arbutus Patents by a Third Party as such infringement relates to
the Research, Development,


--------------------------------------------------------------------------------



Manufacture, or Commercialization of a Product, or take such other actions as
the Company, in its sole discretion, deems appropriate with respect to such
infringements or suspected infringements, all at the Company’s sole cost and
expense, as applicable.
4.Miscellaneous. The provisions of Article IX of the Agreement shall apply to
this Amendment mutatis mutandis.
5.Effectiveness. This Amendment shall be deemed effective as of the date hereof.
Except as expressly amended hereby, the Agreement shall remain in full force and
effect and shall be and comment by Arbutus. Arbutus shall offer its comments or
proposals, if any, promptly, and the Company shall not unreasonably reject any
such comments and proposals. The Company shall work collaboratively with Arbutus
to develop a mutually agreeable strategy for prosecuting and defending any
Company Royalty Patent Challenge. Notwithstanding the above, the Company shall
have final decision-making authority on Company Royalty Patent Challenges.
(v) The Company shall have final decision making authority with respect to any
IPRs, post-grant, opposition proceedings, administrative proceedings, or any
similar patent office proceedings challenging the validity or enforceability of
any Company Royalty Patent that arises in response to a Third Party Infringement
Action initiated or threatened by the Company, provided that, in the course of
any such patent office proceedings, the Company shall be obligated to comply
with all the requirements of consultation and cooperation imposed by Section
5.2(b)(iv) above.
(vi) If Patisiran development and/or commercialization is discontinued such that
Arbutus determines that there is no Patisiran royalty in the Territory, the
Company shall have the sole right and responsibility at its sole cost and
expense, to file, prosecute, maintain or abandon patent protection, post-grant
review, inter partes review, or opposition proceedings and any similar patent
office proceedings in such Territory and to appeal any decisions rendered with
respect to any such IPRs, post-grant review, opposition proceedings,
administrative proceedings, and any similar patent office proceedings in the
Territory for all Royalty Patents under Section 5.2(a) without the limitations
of Section 5.2(b).”
3. Amendment to Section 5.3
(i) Section 5.3(b) of the Agreement is hereby deleted and replaced in its
entirety to read as follows:
“(b) With the exception of the Arbutus Royalty Patents, the Company shall have
the right to initiate and maintain an infringement or other appropriate suit
with respect to infringement or suspected infringements of any of the Joint IP
Patents and/or Arbutus Patents by a Third Party as such infringement relates to
the Research, Development, Manufacture, or Commercialization of a Product, or
take such other actions as the Company, in its sole discretion, deems
appropriate with respect to such infringements or suspected infringements, all
at the Company’s sole cost and expense, as applicable.


--------------------------------------------------------------------------------



4. Miscellaneous. The provisions of Article IX of the Agreement shall apply to
this Amendment mutatis mutandis.
5. Effectiveness. This Amendment shall be deemed effective as of the date
hereof. Except as expressly amended hereby, the Agreement shall remain in full
force and effect and shall be otherwise unaffected hereby. In the event any
provision of this Amendment shall in any way conflict with the provisions of the
Agreement, this Amendment shall control.


[Remainder of page intentionally blank; signature pages follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
on their own behalf or by their respective officers thereunto duly authorized,
all as of the date first above written.
GENEVANT SCIENCES LTD.
By: /s/ Marianne L. Romeo 
Name: Marianne L. Romeo
Title: Head, Global Transactions & Risk Management
By:/s/ Marianne L. RomeoName: Marianne L. RomeoTitle: Head, Global Transactions
& Risk Management
GENEVANT SCIENCES GmbH
By: /s/ Sascha Bucher 
Name: Sascha Bucher
Title: Head of Global Transactions
By:/s/ Sascha BucherName: Sascha BucherTitle: Head of Global Transactions
ARBUTUS BIOPHARMA CORPORATION
By: /s/ Mark J. Murray 
Name: Mark J. Murray
Title: President and CEO
By:/s/ Mark J. MurrayName: Mark J. MurrayTitle: President and CEO



Execution Copy
Date of June 27, 2018 inserted by:


/s/ Constantine Linnik    
Name: Constantine Linnik
Title: General Counsel,
Genevant Sciences, Inc.








[Signature Page to Amendment to Cross-License Agreement]
